EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

An examiner’s amendment interview was conducted with Ms. Hilde Coeckx on 14 April 2021. Authorization for this examiner’s amendment was given via voicemail with Ms. Hilde Coeckx on 20 April 2021.

The application has been amended as follows:
Regarding claim 1:
A system for detecting halitosis, comprising:
a gas sensor for generating a sensor signal signaling the detection of compounds indicative of halitosis exhaled through an oral cavity;
an image sensor for capturing an image of a dental condition and/or tongue condition in said oral cavity; 
a processor communicatively coupled to the gas sensor and the image sensor, and adapted to process the sensor signal and the image by applying a probabilistic model to the sensor signal and the image; 
wherein applying the probabilistic model includes classifying the sensor signal and the image by using corresponding classification modules and implementing a logic network to interpret data provided by the classification modules to generate an indication of the likelihood of the source of the halitosis; and
a display device communicatively coupled to the processor, wherein the processor is adapted to control the display device to display oral hygiene instructions in response to the detection of compounds indicative of halitosis.

Regarding claim 3:
“an indication” in line 2 should read “the indication”

Regarding claim 4: 
“the tongue or mouth colour prior to processing the normalized image.” in lines 2-3 should read “a tongue or mouth colour prior to processing the image.”

Regarding claim 5:
“the presence of a compound” in line 2 should read “the detection of compounds”
“said halitosis” in line 3 should read “the halitosis”
“said image” in line 4 should read “the image”

Claim 9 should be cancelled.

Regarding claim 10:
A method for detecting halitosis, comprising:
receiving a sensor signal from a gas sensor signaling detection of compounds indicative of halitosis exhaled through an oral cavity;
receiving an image of a dental condition and/or tongue condition in said oral cavity from an image sensor; 

wherein applying the probabilistic model includes classifying the sensor signal and the image by using corresponding classification modules and implementing a logic network to interpret data provided by the classification modules to generate an indication of the likelihood of the source of the halitosis; and
displaying, on a display device, oral hygiene instructions in response to the detection of compounds indicative of halitosis.

Regarding claim 11:
“in order to determine if in case of the sensor signal signaling the presence of a compound indicative of halitosis, said halitosis originates from said oral cavity by determining the dental condition and/or tongue condition in the image” in lines 4-7 should be deleted.

Regarding claim 13:
The method of claim 10, wherein generating the indication of the likelihood of the source of the halitosis 

Regarding claim 15:
 “A computer program product” in line 1 should read “A non-transitory computer program product”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art suggest, either alone or in combination, “wherein the probabilistic module includes classifying the sensor signal and the image by using the classification modules and implementing a logic network to interpret data provided by the classification modules to generate an indication of the likelihood of the source of the halitosis,” as mentioned in claims 1 and 10, in combination with the other claimed elements. Applicant’s amendments, along with the Examiner’s amendments mentioned above, have placed the claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 







/AURELIE H TU/Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791